               Case 20-10166-JTD           Doc 174      Filed 02/12/20        Page 1 of 16




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      Chapter 11

In re:                                                Case No. 20-10166 (JTD)

LUCKY’S MARKET PARENT                                 (Jointly Administered)
COMPANY, LLC, et al.,1
                                                      Re: Docket Nos. 63, 71, 72, 73, 97, 98
                         Debtors.
                                                      Objection Deadline: February 12, 2020 at 4:00 p.m. ET
                                                      Hearing Date: February 19, 2020 at 11:00 a.m. ET

         OMNIBUS LIMITED OBJECTION OF BENDERSON DEVELOPMENT
         COMPANY, LLC, REGENCY CENTERS, L.P., SITE CENTERS CORP.,
         AND TLM REALTY CORP. TO DEBTORS’ MOTIONS FOR ORDERS
           APPROVING BID PROCEDURES IN CONNECTION WITH THE
           POTENTIAL SALE OF CERTAIN OF THE DEBTORS’ ASSETS

                 Benderson Development Co., LLC, Regency Centers, L.P., SITE Centers Corp.,

and TLM Realty Corp. (collectively, the “Landlords”), by and through their undersigned

counsel, Kelley Drye & Warren LLP, submit this omnibus limited objection (the “Objection”) to

the six bidding procedures motions filed by the above-captioned debtors (the “Debtors”), each

styled as a Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in

Connection with the Potential Sale of Certain of the Debtors’ Assets, (B) Scheduling an Auction

and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing the

Debtors to Enter into the Stalking Horse Agreement, (E) Approving Bid Protections,


1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market
         Holding Company, LLC (5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC
         (3114), Lucky’s Farmers Market, LP (0828), Lucky’s Farmers Market Resource Center, LLC (7711),
         Lucky’s Market Holding Company 2, LLC (0607), Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2,
         LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s Farmers Market of Billings, LLC (8088),
         Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s Farmers Market of Rock Hill, LLC (3386),
         LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s Market of
         Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market of Plantation,
         LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
         (2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
.
             Case 20-10166-JTD        Doc 174      Filed 02/12/20    Page 2 of 16




(F) Approving Procedures for the Assumption and Assignment of Contracts and Leases, and

(G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of the Debtors’

Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B) Authorizing the

Assumption and Assignment of Contracts and Leases, and (C) Granting Related Relief (in

connection with the sale to Publix Super Markets, Inc., the “Publix Motion”)2 (in connection

with the sale to Aldi Inc., the “Aldi Motion”)3 (in connection with the sale to Seabra Foods XIV,

Inc., the “Seabra Motion”)4 (in connection with the sale to LM Acquisition Co. LLC, the “LM

Motion”)5 (in connection with the sale to Winn-Dixie Stores, Inc., the “Winn-Dixie Motion”)6

(in connection with the sale to Carlos Alvarez, the “Alvarez Motion”)7 (each a “Motion” and,

collectively, the “Motions”).8 In support of this Objection, the Landlords respectfully state as

follows:

                                PRELIMINARY STATEMENT

               1.       The Landlords do not seek to prevent the Debtors from expeditiously

marketing and selling their assets, which potentially include interests in numerous unexpired

nonresidential leases of real property. As part of the sale process, however, the Debtors must

ensure that the Landlords receive sufficient information to assess the financial condition of any

proposed assignee(s) of the Debtors’ leases. The Debtors must provide this information well in

advance of any objection deadline so that the Landlords have sufficient time to analyze it and

prepare an objection, if necessary. Because the current timeline does not provide sufficient time

for the Landlords to assess the financial condition of the proposed lease assignee(s), the



2
       Docket No. 63.
3
       Docket No. 71.
4
       Docket No. 72.
5
       Docket No. 73.
6
       Docket No. 97.
7
       Docket No. 98.

                                               2
               Case 20-10166-JTD             Doc 174        Filed 02/12/20        Page 3 of 16




Landlords submit this Objection to request a fair amount of time to assess any proposed

assignee(s) for their leases.

                                              BACKGROUND

                2.       The Landlords are the owners or managing agents for the owners of

numerous shopping centers located throughout the United States. The Debtors lease retail space

from the Landlords pursuant to written leases (each a “Lease” and, collectively, the “Leases”) for

the stores at the locations listed on the attached Exhibit A (collectively, the “Leased Premises”).

The Leased Premises are located in shopping centers as that term is used in section 365(b)(3) of

the Bankruptcy Code. See In re Joshua Slocum, Ltd., 922 F.2d 1081 (3d Cir. 1990).

                3.       On January 27, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions for relief pursuant to chapter 11 of the Bankruptcy Code with this Court.

                4.       The Debtors remain in possession of their properties and continue to

manage their businesses as debtors-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code.

                5.       On January 30, 2020, the Debtors filed the Publix Motion. On January 31,

2020, the Debtors filed the Aldi Motion, the Seabra Motion, and the LM Motion. On February 4,

2020, the Debtors filed the Winn-Dixie Motion and the Alvarez Motion. Each Motion seeks to

establish, among other things, bidding procedures (the “Bidding Procedures”) for the sale of the

Debtors’ assets, including the Leases, procedures for the assumption and assignment (the

“Assignment Procedures”) of the Leases to the party (the “Proposed Assignee”) with the highest

and best bid at an auction, procedures (the “Cure Procedures”) for the cure of defaults under the

Leases, and a timeline for the bidding and sale process.




8
        Capitalized terms used, but not defined, herein shall have the meanings ascribed to them in the Motions.
                                                          3
             Case 20-10166-JTD           Doc 174      Filed 02/12/20   Page 4 of 16




                                           ARGUMENT

I.     THE BIDDING PROCEDURES

       (A)    The Bidding Procedures Should Require That Bidders Timely Provide
              Adequate Assurance Of Future Performance Information To Be Considered
              “Qualified Bidders”

              6.         In connection with the assumption and assignment of leases, shopping

center landlords are afforded special statutory protections under the Bankruptcy Code in the form

of adequate assurance of future performance. In re Joshua Slocum, 922 F.2d 1086; In re Trak

Auto Corp., 277 B.R. 655 (Bankr. E.D. Va. 2002). Section 365(f)(2) provides:

              The trustee may assign an executory contract or unexpired lease of
              the debtor only if

                 (A) the trustee assumes such contract or lease in accordance
              with the provisions of this section; and

                  (B) adequate assurance of future performance by the assignee
              of such contract or lease is provided, whether or not there has been
              a default in such contract or lease.

11 U.S.C. § 365(f)(2).

              7.         Section 365(b)(1) of the Bankruptcy Code further provides:

              If there has been a default in an executory contract or unexpired
              lease of the debtor, the trustee may not assume such contract or
              lease unless, at the time of assumption of such contract or lease,
              the trustee

                 (A) cures, or provides adequate assurance that the trustee will
              promptly cure, such default…;

                  (B) compensates, or provides adequate assurance that the
              trustee will promptly compensate, a party other than the debtor to
              such contract or lease for any actual pecuniary loss to such party
              resulting from such default; and

                 (C) provides adequate assurance of future performance under
              such contract or lease.

11 U.S.C. § 365(b)(1).


                                                  4
             Case 20-10166-JTD        Doc 174      Filed 02/12/20    Page 5 of 16




              8.      In connection with a shopping center lease, adequate assurance of future

performance includes adequate assurance

              (A)     of the source of rent… due under such lease, and in the
              case of an assignment, that the financial condition and operating
              performance of the proposed assignee… shall be similar to the
              financial condition and operating performance of the debtor…as of
              the time the debtor became the lessee under the lease;

              (B)    that any percentage rent due under such lease will not
              decline substantially;

              (C)    that assumption or assignment of such lease is subject to all
              the provisions thereof, including (but not limited to) provisions
              such as a radius, location, use, or exclusivity provision…, and

              (D)    that assumption or assignment of such lease will not disrupt
              any tenant mix or balance in such shopping center.

11 U.S.C. § 365(b)(3).

              9.      The Debtors bear the burden of proving adequate assurance of future

performance in connection with the potential assumption and assignment of the Leases. In re

F.W. Restaurant Assoc., Inc., 190 B.R. 143 (Bankr. D. Conn. 1995); In re Rachels Indus. Inc.,

109 B.R. 797, 802 (Bankr. W.D. Tenn. 1990); In re Lafayette Radio Electronics Corp., 12 B.R.

302, 312 (Bankr. E.D.N.Y. 1981).

              10.     While the proposed bidding procedures require bidders to demonstrate

their financial capacity and provide adequate assurance of future performance information in

connection with the potential assumption and assignment of the Leases, the procedures do not

sufficiently specify the type of information that is necessary to do so. The bidding procedures

should provide that bidders are required to submit all of the following items (collectively, the

“Adequate Assurance Information”):

              a.      The exact name of the entity that will be designated as the
                      Proposed Assignee of the Leases and any guarantor;



                                               5
              Case 20-10166-JTD         Doc 174      Filed 02/12/20    Page 6 of 16




               b.      Audited (or un-audited, if audited is not available) financial
                       statements and any supplemental schedules for the calendar
                       or fiscal years ended 2017, 2018, and 2019 for both the
                       Proposed Assignee and any guarantors;

               c.      Any and all documents regarding the Proposed Assignee’s
                       and any guarantor’s experience operating grocery stores in
                       shopping centers;

               d.      The number of grocery stores the Proposed Assignee and
                       any guarantor operates and all trade names used;

               e.      The Proposed Assignee’s and any guarantor’s 2020 and
                       2021 business plans including sales and cash flow
                       projections; and

               f.      Any financial projections, calculations, and/or financial
                       pro-formas prepared in contemplation of purchasing the
                       Leases.

The Landlords may also need similar information for the Debtors in the years when the Debtors

entered into the Leases to appropriately evaluate the ability of a Proposed Assignee to provide

adequate assurance of future performance.

               11.     The Bidding Procedures should require that, in order to be considered a

Qualified Bidder, a potential bidder must be required to submit the Adequate Assurance

Information by the Bid Deadline.        The Debtors should then be required to forward that

information by e-mail to the Landlords and their counsel within twenty-four (24) hours of

receiving it and, in any event, no later than twenty-four (24) hours after the Bid Deadline. As to

a proposed lease assumption and assignment that is contested by a Landlord, the Sale Hearing

should proceed only as a status conference. A full evidentiary hearing, if necessary, should be

set to occur no sooner than twenty-one (21) calendar days after the Sale Hearing.

               12.     Furthermore, the Landlords should be required to keep confidential any

financial information from a potential assignee and the Landlords should be permitted to file an

objection to such information, if necessary, under seal without further order of the Court.

                                                 6
              Case 20-10166-JTD            Doc 174        Filed 02/12/20        Page 7 of 16




       (B)     The Bidding Procedures Should Permit The Landlords To Attend The
               Auction And Submit Bids For Their Respective Leases

               13.      To the extent that the Debtors seek to assume and assign any of the Leases

pursuant to the Bidding Procedures, the Landlords should be permitted to submit bids for their

respective Leases and should not be required to comply with the bid requirements, such as the

provision of a cash deposit. Bids from landlords typically benefit the bankruptcy estate because

they absolve the Debtors of liability for the rejection damages that could be due to the applicable

landlord under section 502(b)(6) of the Bankruptcy Code.                     Therefore, Landlords should

automatically be considered qualified bidders for their own Leases.

               14.      If an Auction is held, the Landlords should be permitted to attend upon

notice to the Debtors of the attendees’ names and contact information.

II.    THE ASSIGNMENT PROCEDURES

       (A)     The Landlords Must Have Sufficient Time To Analyze And Object To The
               Adequate Assurance Of Future Performance Information Of The Proposed
               Assignee

               15.      The Assignment Procedures set forth in the proposed bidding procedures

orders of both the Publix Motion9 and the Aldi Motion10 state that the Landlords will be provided

with assurance of future performance information for the Successful Bidder by February 12,

2020, which is unlikely since this date is almost a month before the Debtors will be able to

determine the identity of the Successful Bidder. The Assignment Procedures proposed by the

Publix Motion and the Aldi Motion do not say when the Landlords will be provided with

assurance of future performance information for the Stalking Horse, and yet the Landlords are

required to object to the Stalking Horse’s adequate assurance information by March 4, 2020 at

4:00 p.m. (ET). These Assignment Procedures should provide that the Debtors will provide to


9
       See ¶ 23 of proposed bidding procedures order at Exhibit B to Publix Motion.

                                                      7
              Case 20-10166-JTD            Doc 174        Filed 02/12/20      Page 8 of 16




Landlords and their counsel, via email, Adequate Assurance Information11 for the Stalking Horse

Bidders by February 14, 2020, and that the Debtors will provide to Landlords and their counsel,

via email, Adequate Assurance Information for all Qualified Bidders no later than twenty-four

(24) hours after the Bid Deadline.

                16.     The Assignment Procedures set forth in the proposed bidding procedures

orders of the Seabra Motion,12 the LM Motion,13 the Winn-Dixie Motion,14 and the Alvarez

Motion15 state that the Landlords will be provided with assurance of future performance

information for the Successful Bidder by March 11, 2020.                    These proposed Assignment

Procedures orders do not specify when the Landlords will be provided with assurance of future

performance information for the Stalking Horse, and yet the Landlords are required to object to

the Stalking Horse’s adequate assurance information by March 4, 2020 at 4:00 p.m. (ET). These

Assignment Procedures should provide that the Debtors will provide to Landlords and their

counsel, via email, Adequate Assurance Information for the Stalking Horse by February 14,

2020, and that the Debtors will provide to Landlords and their counsel, via email, Adequate

Assurance Information for all Qualified Bidders no later than twenty-four (24) hours after the

Bid Deadline.

                17.     The Debtors propose conducting an Auction on March 11, 2020 at 10:00

a.m. (ET) and filing a notice of successful bidder by 4:00 p.m. (ET) the same day. Objections to

the adequate assurance of future performance of a Successful Bidder other than the Stalking

Horse are due before the Sale Hearing (which the Debtors seek to schedule for March 13, 2020 at


10
       See ¶ 24 of proposed bidding procedures order at Exhibit B to Aldi Motion.
11
       As defined in Section I(A), above.
12
       See ¶ 23 of proposed bidding procedures order at Exhibit B to Seabra Motion.
13
       See ¶ 24 of proposed bidding procedures order at Exhibit B to LM Motion.
14
       See ¶ 23 of proposed bidding procedures order at Exhibit B to Winn-Dixie Motion.
15
       See ¶ 23 of proposed bidding procedures order at Exhibit B to Alvarez Motion.


                                                      8
                 Case 20-10166-JTD     Doc 174     Filed 02/12/20    Page 9 of 16




a time to be determined). This means the Landlords will have approximately forty-eight (48)

hours to assess the Proposed Assignee and prepare an objection, but possibly closer forty-two

(42) hours, and, in any event, only one full business day. As such, the Landlords will be forced

to complete the following tasks in that extremely expedited timeframe: (i) assess any Proposed

Assignee(s) and related adequate assurance information; (ii) determine whether the Proposed

Assignee(s)’ use of the Leased Premises will violate any radius, use, location, or exclusivity

provisions in the Leases; (iii) conduct discovery; (iv) draft an objection; and (v) prepare for a

contested hearing. This timeline provides an inadequate window during which the Landlords

must assess the Proposed Assignee(s) and its adequate assurance information and determine if an

objection must be brought. The Landlords request additional time to file their objections and

propose that such objections be due before or at the time of the Sale Hearing, which the

Landlords propose extending to March 18, 2020. This will still give the Landlords only four (4)

business days to assess the adequate assurance information and prepare an objection, if

necessary, which the Landlords assert appropriately balances the harms to the Landlords and

these estates.

                 18.   Accordingly, the Landlords propose the following schedule concerning the

assumption and assignment of leases:

   Date                                     Event
   February 14, 2020 at 4:00 p.m. (ET)      • Debtors provide Landlords with Adequate
                                            Assurance Information of Stalking Horse
                                            • Debtors provide Landlords with Cure and
                                            Possible Assumption and Assignment Notice
   March 4, 2020 at 4:00 p.m. (ET)          • Deadline to object to cure
                                            • Deadline to object to Adequate Assurance
                                            Information of Stalking Horse
   March 9, 2020 at 4:00 p.m. (ET)          • Bid Deadline
   March 10, 2020 at 4:00 p.m. (ET)         • Debtors provide Landlords with Adequate
   (24 hours after Bid Deadline)            Assurance Information of all Qualified Bidders
   March 11, 2020 at 10:00 a.m. (ET)        • Auction


                                               9
             Case 20-10166-JTD        Doc 174        Filed 02/12/20   Page 10 of 16




   March 11, 2020 at 4:00 p.m. (ET)          • Debtors file notice of Successful Bidder
   March 18, 2020 (time TBD)                 • Sale Hearing
                                             • Deadline to object to Adequate Assurance
                                             Information of Successful Bidder

               19.    The Landlords request that to the extent a landlord seeks to contest the

assignment of its lease, the Sale Hearing should only be a status conference with respect to such

contested lease assumption and assignment issues, if those issues can even be determined at that

time, and an evidentiary hearing, if necessary, should be scheduled to occur no sooner than

twenty-one (21) days after the Sale Hearing, according to the Court’s availability.

               20.    Bankruptcy Rules 7026 and 7028 through 7037, made applicable to

contested matters by Bankruptcy Rule 9014, will apply if the Landlords object to the Proposed

Assignee and timely notify the Debtors. Therefore, at a minimum, the Landlords should receive

an expedited discovery period of fourteen (14) days or, in the alternative, a status conference at

the Sale Hearing to determine an expedited discovery schedule. After the close of the discovery

period, the Landlords should have an additional four (4) days within which they may file a

supplemental objection to the proposed assignment.

               21.    In the event of a contested assignment, the Landlords request that the

Debtors be required to immediately provide a list of any known witnesses that would testify and

a list of any known exhibits that would be put into evidence by the Debtors and/or the Proposed

Assignee.

III.   THE CURE PROCEDURES

       (A)     The Debtors Or Any Proposed Assignee Must Be Responsible For Year-End
               Adjustments And Reconciliations

               22.    To the extent that rent, attorneys’ fees, interest, and/or other charges

continue to accrue, and/or the Landlords suffer other pecuniary losses with respect to the Leases,



                                                10
             Case 20-10166-JTD        Doc 174        Filed 02/12/20   Page 11 of 16




the Landlords hereby reserve the right to include in their asserted cure amounts year-end

adjustments, including, without limitation, adjustments for 2019 and 2020 (the “Adjustment

Amounts”), which have not yet been billed or have not yet become due under the terms of the

Leases. The Debtors or the Proposed Assignee must be responsible to satisfy the Adjustment

Amounts, if any, when due in accordance with the terms of the Leases, regardless of when such

Adjustment Amounts were incurred.

       (B)     Undisputed Cure Amounts Should Be Paid On The Effective Date Of
               Assignment And Disputed Cure Amounts Should Be Reserved Until A
               Resolution Is Reached

               23.    The proposed Cure Procedures do not provide a sufficient framework

under which disputed or undisputed cure amounts would be paid to the Landlords. The Cure

Procedures should explicitly provide that any undisputed cure amounts must be paid to the

applicable Landlord on the effective date of the assignment of that Landlord’s lease(s). The Cure

Procedures should also provide that any disputed cure amounts must be reserved, in cash, at the

highest amount asserted, pending an out-of-court resolution or judicial proceedings.

               24.    The Cure Procedures provide that cure disputes will be determined at the

Sale Hearing if the parties cannot consensually resolve the dispute. Instead, the Cure Procedures

should provide that upon written notice by a Landlord to the Debtors, a hearing on the disputed

cure amount will take place at the next scheduled hearing date, as long as there are seven (7)

calendar days or more from the date of the notice to the hearing date. If there are less than seven

(7) calendar days until the next hearing date, the hearing on the disputed cure amount will take

place at the following scheduled hearing date. Once the disputed portion of the cure amount is

resolved, it should be paid to the applicable Landlord within seven (7) calendar days.




                                                11
             Case 20-10166-JTD        Doc 174        Filed 02/12/20   Page 12 of 16




                  JOINDER IN OBJECTIONS OF OTHER LANDLORDS

               25.    To the extent not inconsistent with this Objection, the Landlords join in

the objections to the Motions asserted by other landlords and contract counterparties.

                                RESERVATION OF RIGHTS

               26.    The Landlords reserve their rights to amend and/or supplement this

Objection and to raise any additional objections to the Motions at any hearings to consider the

Motions.

               27.    The Landlords also reserve their rights to object to the assumption and

assignment of the Leases on any basis, including, without limitation, that the Debtors or

Proposed Assignee have failed to provide adequate assurance of future performance.




                                                12
             Case 20-10166-JTD         Doc 174        Filed 02/12/20   Page 13 of 16




               WHEREFORE, the Landlords respectfully request that the Court enter an order

(i) denying the Motions unless they are modified as requested herein; and (ii) granting such other

and further relief as this Court deems just and proper.

Dated: February 12, 2020
       Wilmington, Delaware


                                              KELLEY DRYE & WARREN LLP


                                              By: /s/ Robert L. LeHane
                                              Robert L. LeHane, Esq.
                                              Jennifer D. Raviele, Esq.
                                              Michael W. Reining, Esq.
                                              101 Park Avenue
                                              New York, New York 10178
                                              Tel: (212) 808-7800
                                              Fax: (212) 808-7897

                                              Counsel to Benderson Development Co., LLC,
                                              Regency Centers, L.P., SITE Centers Corp., and
                                              TLM Realty Corp.




                                                 13
            Case 20-10166-JTD         Doc 174     Filed 02/12/20     Page 14 of 16




                                         EXHIBIT A


Benderson Development Co., LLC
Store No.          Mall Name                   Location                      Landlord
39         Gateway Shoppes               North Naples, FL        WR-I Associates LTD
TBD        Jacaranda Plaza               Venice, FL              7978 Associates VIII, LLC
33         Siesta                        Sarasota, FL            Siesta Retail, Inc.
TBD        Town Center                   W. Port St. Lucie, FL   Benderson-Robinson


Regency Centers, L.P.
Store No.           Mall Name                  Location                     Landlord
45          Unigold Shopping Center      Winter Park, FL         IRT Partners L.P.
25          Alafaya Village              Orlando, FL             TBD


SITE Centers Corp.
Store No.           Mall Name                  Location                  Landlord
TBD         Cypress Trace Mall           Ft. Meyers, FL          DDRT Cypress Trace LLC
TBD         Collection at Brandon Blvd   Brandon, FL             DDR KM Shopping Center LLC


TLM Realty Corp.
Store No.          Mall Name                   Location                    Landlord
28          580 Atlantic Blvd            Neptune Beach, FL       Neptune Beach, FL Realty LLC
               Case 20-10166-JTD          Doc 174       Filed 02/12/20      Page 15 of 16




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                Chapter 11

LUCKY’S MARKET PARENT                                 Case No. 20-10166 (JTD)
COMPANY, LLC, et al.,1
                                                      (Jointly Administered)
                         Debtors.


                                    CERTIFICATE OF SERVICE

                 I, Michael Reining, hereby certify that on February 12, 2020, in addition to the

notice and service provided through the Court’s CM/ECF system, I caused to be served true and

correct copies of the foregoing document upon the parties listed in the attached schedule in the

manner indicated.

                                                          /s/ Michael Reining
                                                          Michael Reining




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market
         Holding Company, LLC (5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC
         (3114), Lucky’s Farmers Market, LP (0828), Lucky’s Farmers Market Resource Center, LLC (7711),
         Lucky’s Market Holding Company 2, LLC (0607), Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2,
         LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s Farmers Market of Billings, LLC (8088),
         Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s Farmers Market of Rock Hill, LLC (3386),
         LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s Market of
         Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market of Plantation,
         LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
         (2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
.
             Case 20-10166-JTD        Doc 174   Filed 02/12/20    Page 16 of 16




                                          EXHIBIT A

                                         SERVICE LIST

Parties Served Via First-Class Mail

Counsel for the Debtors                         Counsel for the Debtors

Polsinelli PC                                   Polsinelli, PC
222 Delaware Avenue, Suite 1101                 2950 N. Harwood St., #2100
Wilmington, Delaware 19801                      Dallas, Texas 75201
Attn: Christopher A. Ward                       Attn: Liz Boydston
Counsel for Prepetition Secured Lender          Counsel for Prepetition Secured Lender

Weil, Gotshal & Manges LLP                      Richards, Layton & Finger
767 Fifth Avenue                                920 N. King St., Suite 200
New York, New York 10153                        Wilmington, Delaware 1980
Attn: Garrett Fail                              Attn: Zachary Shapiro
The United States Trustee                       Counsel for Stalking Horse (Publix)

Office of the United States Trustee for the     Trenam Law
District of Delaware                            101 E. Kennedy Blvd., Suite 2700
J. Caleb Boggs Federal Building                 Tampa, FL 33602
844 King Street, Ste. 2207 – Lockbox #35        Attn: Stephanie C. Lieb, Esq.
Wilmington, Delaware 19801
Attn: Timothy Fox
Counsel for Stalking Horse (Aldi)               Counsel for Stalking Horse (Aldi)

Kayne Law Group, CO., P.A.                      Rubin & Levin, P.C.
612 Park Street, Suite 100                      135 N. Pennsylvania Street, Suite 1400
Columbus, Ohio 43215                            Indianapolis, Indiana 46204
Attn: Adam L. Smith                             Attn: James E. Rossow, Jr.
Counsel for Stalking Horse (Seabra)             Counsel for Stalking Horse (LM)

Gomes & Monteiro                                McDonald Hopkins LLC
41-51 Wilson Avenue, PO Box 5159                300 N. LaSalle Street, Suite 1400
Newark, New Jersey 07105                        Chicago, Illinois 60654
Attn: Carlos A. Monteiro                        Attn: Marc Carmel
Counsel for Stalking Horse (Winn-Dixie)         Counsel for Stalking Horse (Alvarez)

Shutts & Bowen LLP                              Marcelo Law Group, PA
1022 Park St., Suite 308                        6505 Blue Lagoon Drive, Suite 130
Jacksonville, Florida 32204                     Miami, Florida 33126
Attn: H. Timothy Gillis                         Attn: Magda Marcelo-Robaina
